.El Juez Asociado Señor Córdova
emitió la opinión del tribunal.
251 apelante fue convicto de infracción al artículo 137 del Código Penal, por haber demorado y estorbado al márshal de una corte municipal mientras éste procuraba citar a una acusada. Sostiene que erró la corte al estimar probado el delito. El fiscal de esta Corte conviene en que se cometió el error imputado.
 La prueba demuestra que el márshal se presentó en el establecimiento del acusado e inquirió sobre el paradero de una mujer. El acusado, quien conocía al márshal •como tal, contestó que no estaba la mujer en su establecimiento, e indicó que quizás estaría en otro sitio. El márshal se fue, y volvió al rato con un policía, quien identificó a una mujer que estaba en* el establecimiento del acusado como la mujer que buscaba el márshal.
. Aunque la prueba demuestra que el márshal buscaba la mujer para citarla para juicio, no aparece que así se lo hi-*243eiera saber al acusado, ni que este lo supiera. El articulo 137 del Código Penal sólo prohíbe la obstrucción voluntaria de un funcionario al tratar éste de cumplir alguna de sus obligaciones. Para que exista esa voluntad de obstruir es preciso que el acusado sepa, no sólo el carácter del funcio-nario, sino el hecho de que está actuando en gestiones pro-pias de su cargo. McLendon v. State, 12 Ga. App. 691, 78 S. E. 139. Véase Pueblo v. Santiago, 35 D.P.R. 767.
No habiéndose probado que el acusado voluntariamente obstruyera la gestión del márshal, procede la revocación de la sentencia apelada.